Citation Nr: 0512095	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic 
hypertension.  

2.  Entitlement to service connection for a chronic renal 
disorder to include end-stage renal disease.  

3.  Entitlement to service connection for hypertensive 
retinopathy.  

4.  Entitlement to service connection for a chronic 
psychiatric disability to include depression, memory loss, 
fatigue, and sleeplessness claimed as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION


The veteran had active service from November 1986 to May 1990 
and from September 1990 to April 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for chronic hypertension; a chronic renal 
disorder to include end-stage renal disease; hypertensive 
retinopathy; and a chronic psychiatric disorder to include 
depression, memory loss, fatigue, and sleeplessness.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

In a VA examination, the veteran claimed that he first 
noticed vein distention when performing guard duty on active 
duty in 1989.  Varicose veins have been diagnosed on a number 
of occasions.  These statements amount to an informal claim 
for benefits and the matter is referred to the RO for 
appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection is warranted for 
chronic hypertension, a chronic renal disorder, and 
hypertensive retinopathy as his chronic hypertension was 
initially manifested during active service or within one year 
of service separation, and his chronic renal and eye 
disabilities are etiologically related to his chronic 
hypertension.  The veteran contends further that he sustained 
a chronic psychiatric disorder as the result of his exposure 
to gases and Scud missiles during the Persian Gulf War.  

Initially, the Board notes that the veteran's service medical 
documentation has not been incorporated into the record.  The 
RO's repeated requests for the service medical records have 
been unsuccessful through no fault of the veteran.  

A January 2003 written statement from Stanley Barnes, M.D., 
conveys that he treated the veteran for hypertension at the 
Tri-County Medical Center in 1992 or 1993.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant private treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

An April 2003 VA social work assessment notes that that the 
veteran had previously worked as a policeman for the City of 
Evergreen, Alabama for eight years.  He was reported to be in 
receipt of Social Security Administration (SSA) disability 
benefits.  In an August 2004 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
reported that he was in receipt of SSA disability benefits.  
Neither the medical records associated with the veteran's 
employment as a city police officer, if any, nor 
documentation of his SSA award of disability benefits and the 
evidence considered by the SSA in granting the veteran's 
claim are of record.  The United States Court of Appeals for 
Veterans Claims (Court) has clarified that the VA's duty to 
assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

The report of a July 2002 VA examination for compensation 
purposes notes that the veteran's claims file was not 
available for review.  The examiner did not comment on the 
veteran's assertions that his psychiatric complaints were the 
result of his Persian Gulf War experiences.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Examinations for compensation and pension purposes 
conducted without contemporaneous review of the veteran's 
claims file are deficient for rating purposes.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the 
preceding authorities and given the apparent inadvertent loss 
of the veteran's service medical records, the Board finds 
that an additional VA examination for compensation purposes 
would be helpful in resolving the issues raised by the 
instant appeal.  Accordingly, this case is REMANDED for the 
following action:  

1.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits and copies 
of all records developed in association 
with the award or the denial thereof for 
incorporation into the record.  

2.  Upon receipt of the appropriate 
release, contact the City of Evergreen, 
Alabama, Police Department and request 
that it forward copies of all available 
clinical and examination documentation, 
if any, pertaining to the veteran.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

3.  Upon receipt of the appropriate 
release, contact the Tri-County Medical 
Center and request that it forward copies 
of all available clinical documentation 
pertaining to treatment of the veteran.  
All evidence obtained should be 
associated with the veteran's claims 
folders.  

4.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic hypertensive, 
renal, eye, and psychiatric disabilities.  
All indicated tests and studies, 
including psychological testing, should 
be accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  

  a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's chronic 
hypertension had its onset during 
active service; is etiologically 
related to his Persian Gulf War 
experiences; is in any other way 
causally related to his periods of 
active service; or became manifest 
within one year of service 
separation?  

  b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic renal 
disability had its onset during 
active service; is etiologically 
related to the veteran's Persian 
Gulf War experiences; is in any 
other way causally related to his 
periods of active service; or became 
manifest within one year of service 
separation?  

  c.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic eye 
disability had its onset during 
active service; is etiologically 
related to the veteran's Persian 
Gulf War experiences; or is in any 
other way causally related to his 
periods of active service?  

  d.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
psychiatric disability had its onset 
during active service; is 
etiologically related to the 
veteran's Persian Gulf War 
experiences; is in any other way 
causally related to his periods of 
active service; or became manifest 
within one year of service 
separation?  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic hypertension, a chronic renal 
disorder to include end-stage renal 
disease, hypertensive retinopathy, and a 
chronic psychiatric disability to include 
depression, memory loss, fatigue, and 
sleeplessness claimed as due to an 
undiagnosed illness.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


